Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the Ti compound layer having a thickness from 3-20 microns which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In paragraph 11 of the specification the applicant discloses the feature as critical.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the Al2O3 layer In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In paragraph 12 of the specification the applicant discloses the feature as critical.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the Al2O3layer having an alpha phase which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In paragraph 7 and 14 of the specification the applicant discloses the feature as critical.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the specification, paragraphs 6-8, zirconium oxide is introduced into the recesses of an alpha alumina layer and is 30-70% of that layer, which is different than claimed, rendering the claims indefinite.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP-2007160460) and Stiens et al (US 2014/0193624).
Mitsubishi discloses the claimed cutting tool having an inner Ti compound layer and an outer layer of alumina and zirconium oxide (abstract) having the claimed roughness (claim 1) which is wet blasted.
Steins et al discloses that when a coated tool of a Ti compound layer and alumina layer is wet blasted (0027) the claimed stresses are exhibited (table 5, sample 1).  Stein et al also discloses the claimed additional Ti compound layer as the outermost layer (0043).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed stresses in the layers of Mitsubishi, as these stress values are known in the tool art in the layers, as shown by Stein et al.
It would have also been obvious to one of ordinary skill in the art to provide the coated tool of Mitsubishi with the additional outermost layer, as these layers are well known in the tool art to provide wear recognition, as shown by Stein et al.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP-2008254158) and Stiens et al (US 2014/0193624).
Mitsubishi discloses the claimed cutting tool having an inner Ti compound layer and an outer layer of alumina and zirconium oxide (abstract) which is wet blasted (0018).
Steins et al discloses that when a coated tool of a Ti compound layer and alumina layer is wet blasted (0027) the claimed stresses are exhibited (table 5, sample 1).  Stein et al also discloses the claimed additional Ti compound layer as the outermost layer (0043).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed stresses in the layers of Mitsubishi, as these stress values are known in the tool art in the layers, as shown by Stein et al.
It would have also been obvious to one of ordinary skill in the art to provide the coated tool of Mitsubishi with the additional outermost layer, as these layers are well known in the tool art to provide wear recognition, as shown by Stein et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784